Exhibit 99.1 Jaguar Mining Inc. Annual Meeting of Shareholders May 19, 2011 REPORT OF VOTING RESULTS Matters Voted Upon Business Outcome of Vote 1. The election of the following six directors of the Corporation to hold office until the next Annual Meeting of Shareholders or until their successors are appointed, subject to the provisions of the Corporation’s by-laws. a) Andrew C. Burns For: 98.49% Withheld: 1.51% b) Gilmour Clausen For: 96.98% Withheld: 3.02% c) William E. Dow For: 88.77% Withheld: 11.23% d) Gary E. German For: 98.47% Withheld: 1.53% e) Anthony F. Griffiths For: 89.69% Withheld: 10.31% f) Daniel R. Titcomb For: 93.14% Withheld: 6.86% 2. The reappointment of KPMG as auditors and authorization For: 97.61% of the directors to fix the remuneration of the auditors Withheld: 2.39% Principal Executive Office: Rua Levindo Lopes, 323 – CEP 30140 Belo Horizonte – MG – Brazil · info@jaguarmining.com · www.jaguarmining.com Administrative Office: 122 North Main Street, 2nd Floor · Concord, NH03301 – USA · Phone: (603) 410-4888 · Fax: (603) 224-6143
